I think that the main opinion herein is about as fair a plain for the reimbursement of local units as can be worked out as between the several counties and other local units that may be entitled to reimbursement for the cost of links or highway and bridges constructed at local expense, if an unjust discrimination between them is to be avoided.
My views on the subject, however, are expressed in a dissenting opinion rendered in the case of State Highway Comm. v. McGowan, Dist. Atty., ex rel. Hinds Co., 198 Miss. 853, 23 So.2d 893, 24 So.2d 330. But being now bound by the controlling opinion in the McGowan case, I am not justified in doing otherwise than to concur in the judgment of the Court which authorizes the appraisals to be made, although I am doubtful as to whether or not the two statutes involved are sufficiently clear in their language to create a cause of action in favor of *Page 662 
counties and other local units and to authorize the appraisal and compensation for all of the links of highway and bridges referred to in the main opinion herein. However, I must concede, as hereinbefore stated, that if the appraisals are not to be had and the compensation asked for is to be made, then that no fairer decision as to what shall be taken into consideration could be worked out than is therein set forth.
It has at all times been my judgment, however, that it was intended by these statutes that the appraisals should be made as of the time when the links of highway were taken over by the State Highway Commission as a part of a continuous and permanent paved highway; that it is impracticable to now make an intelligent appraisal of such links of highway after the lapse of these many years; and that the entire litigation is unfortunate in the light of the public welfare of the State, except as to the links of highway which were built at local expense with the approval of the Highway Commission under the inducement held out to local units by the provisions of the Stansel Act. I also think that the enormous cost that will be incident to making the appraisals and the compensation now being authorized will tend to greatly retard any farm-to-market highway program, if it does not result in the necessity of the Legislature having to withdraw from the counties their share of the gasoline funds in order to be able to defray the enormous expenditure that will be required for such reimbursement to local units, and that the undertaking will likewise result in a reduction of federal aid funds for road construction in this state. Then, too, it is to be remembered that the current gasoline funds are pledged each year in a sufficient amount to take care of the semi-annual installment on the sixty-million-dollar road bond issue, which are not being paid from year to year but are being refunded in order that the Highway Commission may use the current revenues from gas tax collections to maintain the present *Page 663 
system of highways, and to add any construction work that may be necessary.
Nevertheless, I must concur in the decision as to what is to be done, since I am bound by the decision in the McGowan case, and for the further reason that I think that the decision being rendered in the case at bar is fair and equitable if the appraisals are to be had and the reimbursements are to be made.